690 So.2d 1225 (1997)
Rosie Lee KENNEDY
v.
STATE.
CR-93-2111.
Court of Criminal Appeals of Alabama.
February 28, 1997.
James M. Kendrick, Birmingham, for Appellant.
Bill Pryor, Atty. Gen., and Thomas Leverette, Asst. Atty. Gen., for Appellee.

ON REMAND FROM ALABAMA SUPREME COURT
LONG, Presiding Judge.
In Kennedy v. State, 690 So.2d 1220 (Ala. Cr.App.1995), this court held that there was a missing link in the chain of custody relating to certain evidence that was admitted at the appellant's trial, and we reversed the appellant's conviction for unlawful distribution of cocaine. In Kennedy v. State, 690 So.2d 1222 (Ala.1996), the Alabama Supreme Court held that there was no missing link in the chain of custody, reversed the judgment of this court, and remanded the case to this court for an order consistent with the Supreme Court's opinion. While the case was pending on remand, the appellant died. Therefore, this appeal is dismissed. See Rule 43(a), Ala. R.App.P.
APPEAL DISMISSED.
All Judges concur.